People v Terborg (2021 NY Slip Op 06306)





People v Terborg


2021 NY Slip Op 06306


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND WINSLOW, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (5/21) KA 12-01720.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJEFFREY J. TERBORG, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.